948 A.2d 1269 (2008)
195 N.J. 186
In the Matter of Jill Randy EPSTEIN, an Attorney at Law.
No. D-137 September Term, 2007
Supreme Court of New Jersey.
June 12, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-388, concluding that JILL RANDY EPSTEIN, formerly of OLD BRIDGE, who was admitted to the bar of this State in 2000, should be reprimanded for violating RPC 1.15(b) (failure to promptly deliver funds to client or third person) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JILL RANDY EPSTEIN is hereby reprimanded; and it is further
ORDERED that within thirty days after of the filing date of this Order, respondent shall submit to the Office of Attorney Ethics documentation establishing the disposition of any funds held in trust by respondent as of August 29, 2007, including funds in the Novak and Pietrosh matters and those held in respondent's account at JP Morgan Chase; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.